UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 18-4683


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

SCOTTY DAVIS,

                    Defendant - Appellant.


Appeal from the United States District Court for the Southern District of West Virginia,
at Charleston. Joseph R. Goodwin, District Judge. (2:18-cr-00024-1)


Submitted: March 22, 2019                                         Decided: April 3, 2019


Before MOTZ and RICHARDSON, Circuit Judges, and TRAXLER, Senior Circuit
Judge.


Affirmed by unpublished per curiam opinion.


Brian J. Kornbrath, Acting Federal Public Defender, Jonathan D. Byrne, Assistant
Federal Public Defender, Lex A. Coleman, Assistant Federal Public Defender, OFFICE
OF THE FEDERAL PUBLIC DEFENDER, Charleston, West Virginia, for Appellant.
Michael B. Stuart, United States Attorney, Emily J. Wasserman, Assistant United States
Attorney, OFFICE OF THE UNITED STATES ATTORNEY, Charleston, West Virginia,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Scotty Davis appeals the 151-month sentence imposed following his guilty plea to

possessing with intent to distribute 50 grams or more of a substance containing

methamphetamine, in violation of 21 U.S.C. § 841(a)(1) (2012), and possessing three

firearms and ammunition, in violation of 18 U.S.C. §§ 922(g)(1), 924(a)(2) (2012). On

appeal, Davis challenges the procedural reasonableness of his sentence, arguing that the

district court erred in not addressing his nonfrivolous policy argument regarding the

disparate     treatment   in   the   Sentencing   Guidelines   of   different   purities   of

methamphetamine, resulting in a Guidelines range that overstated his culpability. We

affirm.

          When reviewing the procedural reasonableness of a sentence, we apply an abuse

of discretion standard. Gall v. United States, 552 U.S. 38, 51 (2007); United States v.

Diosdado-Star, 630 F.3d 359, 363 (4th Cir. 2011).              In determining procedural

reasonableness, we consider whether the district court properly calculated the defendant’s

advisory Guidelines range, considered the 18 U.S.C. § 3553(a) (2012) factors, analyzed

any arguments presented by the parties, and sufficiently explained the selected sentence.

Gall, 552 U.S. at 51. The sentencing court’s explanation “must place on the record an

individualized assessment based on the particular facts of the case before it,” one

adequate to “demonstrate that it considered the parties’ arguments and had a reasoned

basis for exercising its own legal decisionmaking authority.” United States v. Bollinger,

798 F.3d 201, 220 (4th Cir. 2015) (alterations and internal quotation marks omitted).

“[A] perfunctory recitation of the defendant’s arguments or the § 3553(a) factors without

                                              2
application to the defendant being sentenced does not demonstrate reasoned

decisionmaking or provide an adequate basis for appellate review.” United States v. Blue,

877 F.3d 513, 518 (4th Cir. 2017) (internal quotation marks omitted).

       We conclude that, contrary to Davis’ argument, the district court did not abuse its

discretion in sentencing Davis to 151 months in prison. The court adequately addressed

Davis’ policy argument, declining to reject the public policy determinations underlying

the Guidelines and explaining that consideration of the § 3553(a) sentencing factors led

the court to conclude that the recommended Guidelines range did not overstate Davis’

culpability.

       Accordingly, we affirm the judgment of the district court. We dispense with oral

argument because the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid the decisional process.

                                                                             AFFIRMED




                                            3